Appeal from (1) a judgment of the County Court, Kings County, convicting appellant, on his plea of guilty, of attempted forgery in the third degree, as a second felony offender, and sentencing him to the Elmira Reception Center for a term of two and one-half to five years, and (2) each and every intermediate order therein made, including an order overruling a demurrer to the indictment. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.